Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the second pixel capacitor electrode plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be interpreted as a second pixel capacitor electrode plate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107293555 A; hereinafter “Liu”).

In re Claim 1, Liu discloses an organic light-emitting diode apparatus (fig. 12), comprising:
a substrate 1; and
a plurality of pixels on a first side of the substrate, each of the plurality of pixels including a display region (region wherein the OLED light emitting layer 10 is disposed; hereinafter “DR”) and a non-display region (region wherein the thin film transistor T is disposed; hereinafter “NDR”);
wherein the non-display region (“NDR”) is provided with a control circuit (e.g. T) and a first color film 2, and the first color film 2 (e.g. B) is between the control circuit T and the substrate 1.

In re Claim 2, Liu discloses the organic light-emitting apparatus according to claim 1 (fig. 12), further comprising:

wherein the first color film B and the second color film R are arranged in the same layer 2.

In re Claim 14, Liu discloses a method of fabricating an organic light-emitting diode apparatus, comprising:
forming a first color film 2 (e.g. B) in a non-display region (region wherein the thin film transistor T is disposed; hereinafter “NDR”) of each of a plurality of pixels on a first side (e.g. upper side) of a substrate 1; and
forming a control circuit T above the first color film 2 of the non-display region (NDR).

In re Claim 15, Liu discloses the method of fabricating an organic light-emitting diode apparatus according of claim 14, further comprising:
forming a second color film 2 (e.g. R) in a display region (region wherein the OLED light emitting layer 10 is disposed; hereinafter “DR”) of each of the plurality of pixels on the first side of the substrate 1.

In re Claim 19, Liu discloses a display panel comprising the organic light-emitting diode apparatus according to claim 1 (see the paragraph above description in the attached English translation of Liu).

In re Claim 20, Liu discloses a display apparatus comprising the display panel of claim 19.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Park et al. (US 20180151842 A1; hereinafter “Park”).

In re Claim 3, Liu discloses the organic light-emitting apparatus according to claim 1.
Liu does not expressly disclose wherein the first color film is made of an opaque organic material.
In the same field of endeavor, Park discloses an organic light-emitting apparatus (fig. 4) wherein the color film 260 is made of an opaque organic material (¶ 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Park into the apparatus of Liu in order to prevent light leakage between adjacent sub-pixels (¶ 0091 of Park).

In re Claim 4, Liu discloses the organic light-emitting apparatus according to claim 1 (fig. 12), wherein the plurality of pixels emits light of a plurality of colors.
Liu does not expressly disclose the first color film is formed by stacked color films of the plurality of colors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Park into the apparatus of Liu in order to prevent light leakage between adjacent sub-pixels (¶ 0091 of Park).

Claim(s) 5, 12, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Kim et al. (EP 3331022 A1; hereinafter “Kim”).

In re Claim 5, Liu discloses the organic light-emitting apparatus according to claim 1 outlined above, but does not expressly disclose a pixel capacitor made of a transparent conductive material on the first side of the substrate, wherein the pixel capacitor is in the display region.
In the same field of endeavor, Kim discloses an organic light-emitting apparatus (figs. 1-2) comprising a pixel capacitor Cst made of a transparent conductive material on the first side of the substrate 101, wherein the pixel capacitor Cst is in the display region (¶ 0049; “the storage lower electrode 142 and the storage upper electrode 144, which are formed of transparent materials, of the storage capacitor Cst are disposed in the emission area EA”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim into the apparatus of Liu in order to implement an efficient layout by forming the storage capacitor as a stacked capacitor underneath the light emitting diode and save footprint of each pixel.

In re Claim 12, Liu discloses the organic light-emitting apparatus according to claim 1 outlined above. Liu discloses a buffer layer 3 is arranged between the first color film 2 and the control circuit T.
Liu does not expressly disclose a planarization layer arranged between the first color film and the control circuit, and the planarization layer is arranged closer to the substrate than the buffer layer.
In the same field of endeavor, Kim discloses an organic light-emitting apparatus (figs. 1-2) wherein the buffer layer 114 underneath the control circuit (TD, TS) is a multilayer structure (¶ 0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim into the apparatus of Liu and form the buffer layer having a multilayer structure in order to prevent diffusion of moisture or impurities generated by the substrate (¶ 0045 of Kim).

In re Claim 13, Liu discloses the organic light-emitting apparatus according to claim 1 (fig. 12), further comprising a pixel defining layer 7, a light-emitting layer 10, and a cathode 11 on a side of the light-emitting layer 10 opposite from the substrate 1.
Liu does not expressly disclose the light-emitting layer 10 is disposed on a side of the second pixel capacitor electrode plate opposite from the substrate.
In the same field of endeavor, Kim discloses an organic light-emitting apparatus (figs. 1-2) wherein the light-emitting layer 134 is disposed on a side of the second pixel capacitor electrode plate 144 opposite from the substrate 101.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim into the apparatus of Liu in order to implement an efficient layout by forming the storage capacitor as a stacked capacitor underneath the light emitting diode and save footprint of each pixel.

In re claim 16, Liu in view of Kim discloses all the limitations of claim 16 as described in claims 2, 5 and 6.

In re claim 17, Liu/Kim discloses all the limitations of claim 17 as described in claims 12 and 7.

In re claim 18, Liu/Kim discloses all the limitations of claim 18 as described in claims 12 and 13.

Claim(s) 6, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu I view of Kim as applied to claim 5 above, and further in view of Oh et al. (US 20160064421 A1; hereinafter “Oh”).

In re Claim 6, Liu/Kim discloses the organic light-emitting apparatus according to claim 5 outlined above.
Kim further discloses (figs. 1-2) wherein the control circuit comprises a driving transistor TD and a switch transistor TS, the pixel capacitor Cst comprises a first pixel capacitor electrode plate 142 and a second pixel capacitor electrode plate 144 which are insulated from each other (insulated by 116), the first pixel capacitor electrode plate 142 is between the second pixel capacitor electrode plate 144 and the substrate 101, and the first pixel capacitor electrode plate 142 is
respectively coupled with a gate electrode of the driving transistor (“The switching thin film transistor TS is turned on when a scan pulse is supplied to the scan line SL, and supplies a data signal supplied to the data line DL to the storage capacitor Cst and the gate electrode 156 of the driving thin film transistor TD”. Also evident in the pixel circuit of Oh, fig. 5) and a source electrode of the switch transistor (“The storage lower electrode 142 is connected to the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim/Oh into the apparatus of Liu in order to implement an efficient pixel circuit by forming the storage capacitor as a stacked capacitor underneath the light emitting diode and save footprint of each pixel.

In re Claim 7, Liu/Kim/Oh discloses the organic light-emitting apparatus according to claim 6 outlined above.
Kim further discloses (figs. 1-2) the apparatus further comprising a third electrode plate 154,
wherein the driving transistor TD comprises an active region (region of layer 154 underneath the gate 156; hereinafter ACT), the third electrode plate 154 and the active region ACT of the driving transistor are arranged in the same layer, the third electrode plate 154 and the first pixel capacitor electrode plate 142 are insulated from each other, and the third electrode plate 154 and the second pixel capacitor electrode plate 144 are electrically coupled.


In re Claim 10, Liu/Kim/Oh discloses the organic light-emitting apparatus according to claim 7 outlined above.
Kim further discloses (figs. 1-2) wherein the third electrode plate 154 is arranged only in the non-display region.

In re Claim 11, Liu/Kim/Oh discloses the organic light-emitting apparatus according to claim 7 outlined above.
Kim further discloses (figs. 1-2) wherein an interlayer insulating layer 116 (portion of the layer 116 between 154 and 142) is arranged between the third electrode plate 154 and the first pixel .



Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893